                                            Case 4:20-cv-05825-DMR Document 39 Filed 02/12/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        KEVIN SAUNDERS,                                 Case No. 20-cv-05825-DMR
                                   8                    Plaintiff,
                                                                                            ORDER ON PLAINTIFF'S MOTION
                                   9              v.                                        TO REMAND
                                  10        DOORDASH, INC.,                                 Re: Dkt. No. 21
                                  11                    Defendant.

                                  12           This is a putative class action alleging state law wage and hour claims on behalf of drivers
Northern District of California
 United States District Court




                                  13   who use Defendant DoorDash Inc.’s platform to make deliveries for DoorDash’s customers. The

                                  14   case was initially filed in San Francisco County Superior Court. [Docket No. 1-2, Declaration of

                                  15   Joshua Lipshutz (“Lipshutz Decl.”), Ex. C (“Compl.”).] On August 18, 2020, DoorDash removed

                                  16   the case, asserting that federal jurisdiction exists under the Class Action Fairness Act (“CAFA”), 28

                                  17   U.S.C. § 1332(d). [Docket No. 1, Notice of Removal.] Plaintiff and putative class representative

                                  18   Kevin Saunders filed a first amended complaint on September 14, 2020. [Docket No. 18 (“FAC”).]

                                  19   Plaintiff now moves for remand. [Docket Nos. 21 (“Mot.”), 27 (“Reply”).] The court held a hearing

                                  20   on October 22, 2020. Following the hearing, the court ordered the parties to engage in jurisdictional

                                  21   discovery. [Docket No. 28.] On January 5, 2021, the parties filed a joint letter explaining their

                                  22   positions on the information obtained from discovery. [Docket No. 37 (“Jt. Letter.”).]

                                  23           For the following reasons, the court grants the motion to remand.

                                  24   I.      BACKGROUND

                                  25           The following facts are alleged in the FAC.        DoorDash customers order food from

                                  26   restaurants through the DoorDash app or website. FAC ¶ 12. DoorDash drivers pick up the food
                                       from the restaurant and deliver it to customers. Id. ¶¶ 12-13. Saunders, a DoorDash driver, alleges
                                  27
                                       that DoorDash misclassifies him and other drivers as independent contractors rather than employees
                                  28
                                             Case 4:20-cv-05825-DMR Document 39 Filed 02/12/21 Page 2 of 9




                                   1   to avoid paying employee benefits and complying with other provisions of California employment

                                   2   law. Id. ¶¶ 3, 15-16. The wage and hour claims in this case are derivative of the misclassification

                                   3   issue: if Saunders and the other drivers are employees rather than independent contractors, then they

                                   4   are entitled to receive at least minimum wage for all hours worked, in addition to other employee

                                   5   protections.

                                   6            In the original complaint, Saunders defined the putative class as “each individual whom

                                   7   DoorDash has employed as a Driver in California at any time since the date four years prior to the

                                   8   filing of the instant case and whom DoorDash has classified as an independent contractor.” Compl.

                                   9   ¶ 2. After the case was removed, Saunders filed the FAC, which defines two subclasses. The first

                                  10   subclass is defined as “each individual DoorDash employed as a Driver in California at any time

                                  11   beginning on March 1, 2020, and whom DoorDash classified as an independent contractor during

                                  12   that time.” FAC ¶ 2(a). The second subclass consists of DoorDash drivers who were terminated
Northern District of California
 United States District Court




                                  13   because they requested to opt out of DoorDash’s arbitration agreement, which is allegedly permitted

                                  14   under the terms of their written agreement with DoorDash. Id. ¶¶ 2(b), 58-65. The class period for
                                       the second subclass is four years prior to the filing of this case. Id. ¶ 2(b).
                                  15
                                                On behalf of himself and the class, Saunders brings claims for (1) failure to pay overtime;
                                  16
                                       (2) failure to pay minimum wage; (3) failure to pay wages upon termination; (4) failure to provide
                                  17
                                       accurate, itemized paystubs; (5) failure to reimburse business expenses; (6) breach of contract; (7)
                                  18
                                       wrongful termination in violation of public policy; and (8) violations of California’s Unfair
                                  19
                                       Competition Law (“UCL”), Business & Professions Code § 17200 et seq.
                                  20
                                                On August 18, 2020, DoorDash removed the case to the Northern District of California under
                                  21
                                       CAFA jurisdiction.
                                  22
                                       II.      LEGAL STANDARD FOR MOTIONS TO REMAND
                                  23
                                                The federal district courts have original jurisdiction over “all civil actions arising under the
                                  24
                                       Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Under 28 U.S.C. § 1441(a),
                                  25
                                       a civil action brought in state court over which the federal district courts have original jurisdiction
                                  26
                                       may be removed to the federal district court for the district embracing the place where the action is
                                  27
                                       pending. See 28 U.S.C. § 1441(a). The removing defendant bears the burden of establishing that
                                  28
                                                                                           2
                                          Case 4:20-cv-05825-DMR Document 39 Filed 02/12/21 Page 3 of 9




                                   1   removal was proper. United Computer Sys., Inc. v. AT & T Corp., 298 F.3d 756, 763 (9th Cir. 2002).

                                   2   “If at any time before final judgment it appears that the district court lacks subject matter

                                   3   jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c); see also Gaus v. Miles, Inc., 980

                                   4   F.2d 564, 566 (9th Cir. 1992) (stating that the removal statute is “strictly construe[d]” and “[f]ederal

                                   5   jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.”).

                                   6          Under CAFA, 28 U.S.C. § 1332(d), federal courts have jurisdiction over class actions in

                                   7   which the amount in controversy exceeds $5,000,000 and diversity of citizenship exists between at

                                   8   least one plaintiff and one defendant. 28 U.S.C. § 1332(d)(2). There are a number of exceptions to

                                   9   CAFA. Relevant here, CAFA’s “home state controversy” exception requires a district court to

                                  10   decline to exercise jurisdiction “over a class in which two-thirds or more of the members of all

                                  11   proposed plaintiff classes in the aggregate, and the primary defendants, are citizens of the State in

                                  12   which the action was originally filed.” Id. § 1332(d)(4)(B). In the Ninth Circuit, once the removing
Northern District of California
 United States District Court




                                  13   party establishes federal jurisdiction under CAFA, the objecting party bears the burden to prove by

                                  14   a preponderance of the evidence that an exception applies. Serrano v. 180 Connect, Inc., 478 F.3d
                                       1018, 1024 (9th Cir. 2007); Mondragon v. Capital One Auto Fin., 736 F.3d 880, 884 (9th Cir. 2013).
                                  15
                                       To meet this burden, the “moving party must provide ‘some facts in evidence from which the district
                                  16
                                       court may make findings regarding class members’ citizenship.’” Brinkley v. Monterey Fin. Servs.,
                                  17
                                       Inc., 873 F.3d 1118, 1121 (9th Cir. 2017) (quoting Mondragon, 736 F.3d at 884). “A complete lack
                                  18
                                       of evidence does not satisfy this standard.” Mondragon, 736 F.3d at 884. However, the burden of
                                  19
                                       proof for the party seeking remand “should not be exceptionally difficult to bear.” Id. at 886.
                                  20
                                       III.   DISCUSSION
                                  21
                                              Saunders moves to remand the case on the basis that (1) DoorDash has not established the
                                  22
                                       amount in controversy requirement for CAFA jurisdiction; (2) this case qualifies for the home state
                                  23
                                       exception to CAFA jurisdiction; and (3) this case should be remanded under CAFA’s discretionary
                                  24
                                       jurisdiction provision. At the October 22, 2020 hearing, the court found on the record that DoorDash
                                  25
                                       has established the prima facie elements for CAFA jurisdiction. For the reasons stated below, the
                                  26
                                       court determines that the home state exception applies in this case. Therefore, it is unnecessary to
                                  27
                                       reach Saunders’ third argument.
                                  28
                                                                                           3
                                           Case 4:20-cv-05825-DMR Document 39 Filed 02/12/21 Page 4 of 9




                                   1          At the hearing, the court determined Saunders had not met his burden to produce evidence

                                   2   of the potential class members’ citizenship for the purpose of establishing the home state exception.

                                   3   However, the court permitted Saunders to take limited jurisdictional discovery on class member

                                   4   citizenship. [Docket No. 28.] Since DoorDash represented that most of the evidence sought is in

                                   5   the possession of a third-party background check company, the court also instructed DoorDash to

                                   6   “make best efforts” to obtain that information from the vendor. Id. Saunders propounded 18 special

                                   7   interrogatories relating to the putative class members’ citizenship. See Jt. Letter, Ex. 2. DoorDash

                                   8   responded in full to 13 of these requests1 and produced a spreadsheet that included address and

                                   9   drivers’ license information for 463,496 Doordash drivers. Id. at 3. The parties do not dispute that

                                  10   all drivers listed in the spreadsheet fall within the class definition in the FAC. Of those individuals,

                                  11   375,044 (80.92%) provided a California address to DoorDash when they signed up on the DoorDash

                                  12   platform; 67,443 (14.55%) provided no address; and 21,009 (4.53%) provided an address outside
Northern District of California
 United States District Court




                                  13   California. Id. DoorDash also represented that “[t]here are 441,311 DoorDash accounts associated

                                  14   with Dashers who (i) have made at least one delivery in California since March 1, 2020, and (ii)
                                       have never performed a delivery on the DoorDash platform outside California.” Id.; see also id.,
                                  15
                                       Ex. 2 at 27. This number represents 95.21% of the identified class members. Finally, Saunders
                                  16
                                       states (and DoorDash does not dispute) that 91% of the “individuals identified by Defendant as
                                  17
                                       Class Members whom Plaintiff was able to match with the background check data had a California
                                  18
                                       Driver’s license.” Id. at 4.
                                  19
                                              DoorDash asserts that this evidence is still not sufficient to establish CAFA’s home state
                                  20
                                       exception because the jurisdictional analysis must be based on the pleadings at the time of removal.
                                  21
                                       Jt. Letter at 1-2. It points out that the class definition in the initial complaint had a four-year class
                                  22
                                       period while the FAC has a class period starting March 1, 2020. Id. at 1. Since Saunders only
                                  23
                                       sought discovery related to the class period in the FAC, DoorDash contends that data produced in
                                  24
                                       response to those requests is not adequate to establish the citizenship of the entire class as defined
                                  25

                                  26
                                       1
                                  27     The parties disagree about whether DoorDash should be required to respond to the remaining
                                       interrogatories. The court need not reach that dispute since it finds that the current evidence is
                                  28   sufficient to require remand.

                                                                                          4
                                          Case 4:20-cv-05825-DMR Document 39 Filed 02/12/21 Page 5 of 9




                                   1   in the initial complaint. Id. at 1-2.

                                   2           DoorDash primarily relies on Broadway Grill, Inc. v. Visa Inc. See 856 F.3d 1274 (9th Cir.

                                   3   2017). In that case, a plaintiff filed a putative class action in California state court asserting claims

                                   4   on behalf of both California and non-California citizens. Id. at 1276. After the defendant removed

                                   5   the case to federal court, the plaintiff moved to remand the case under CAFA’s “local controversy”

                                   6   exception. Id. The local controversy exception, like the home state exception at issue here, requires

                                   7   the plaintiff to show by a preponderance of the evidence that at least two-thirds of the proposed class

                                   8   members are citizens of the forum state. 28 U.S.C. § 1332(d)(4). The district court denied the

                                   9   motion to remand on the grounds that the class definition on its face included many individuals who

                                  10   were not California citizens. Broadway Grill, 856 F.3d at 1276. The plaintiff then sought leave to

                                  11   amend the complaint to change the class definition to include only California citizens in order to

                                  12   eliminate CAFA’s minimal diversity requirement. Id. The district court granted leave to amend
Northern District of California
 United States District Court




                                  13   and ordered the case remanded to state court based on the revised class definition. Id. The Ninth

                                  14   Circuit reversed, holding that “CAFA means what it says—citizenship of the class for purposes of
                                       minimal diversity must be determined as of the operative complaint at the date of removal.” Id. at
                                  15
                                       1279. According to DoorDash, Broadway Grill mandates that Saunders must prove citizenship for
                                  16
                                       the entire class as defined in the initial complaint, not just the subset of that class defined in the
                                  17
                                       FAC.
                                  18
                                               A closer examination of Broadway Grill disproves DoorDash’s theory. There, the Ninth
                                  19
                                       Circuit was primarily concerned with preventing amendments that “chang[e] the nature of the class
                                  20
                                       to divest the federal court of jurisdiction.” Broadway Grill, 856 F.3d at 1279. It examined CAFA’s
                                  21
                                       legislative history, noting that Congress was “well aware of the concern that expanding federal class
                                  22
                                       action jurisdiction to require only minimal diversity would create instability, as class membership
                                  23
                                       could change during the course of litigation.” Id. at 1278 (citing Senate Report, S. Rep. 109-14, S.
                                  24
                                       Rep. No. 14, 109th Cong. 1st Sess. 2005, 2005 WL 627977, at *67 (Feb. 28, 2005)). The Ninth
                                  25
                                       Circuit explained that Congress ultimately found the concern to be baseless, “precisely because of
                                  26
                                       the rule that post-removal amendments cannot affect jurisdiction.” Id. Therefore, Broadway Grill
                                  27
                                       determined that plaintiffs may not amend their complaint after removal to destroy minimal diversity.
                                  28
                                                                                          5
                                          Case 4:20-cv-05825-DMR Document 39 Filed 02/12/21 Page 6 of 9




                                   1   See id. at 1279 (“[C]itizenship of the class for purposes of minimal diversity must be determined as

                                   2   of the operative complaint at the date of removal.” (emphasis added)).

                                   3           In this case, Saunders did not amend the complaint to destroy minimal diversity; the parties

                                   4   do not dispute that minimal diversity exists under both the original and subsequent pleading.

                                   5   Instead, Saunders amended the complaint in response to another class action against DoorDash

                                   6   pending in San Francisco Superior Court, Marciano v. DoorDash, Case No. CGC-18-567869. The

                                   7   Marciano class, like the first subclass in this case, consists of DoorDash drivers who allege that

                                   8   DoorDash misclassified them as independent contractors rather than employees. See Docket No.

                                   9   10-1, Declaration of Nicholas Parker (“Parker Decl.”) ¶ 2. The parties in Marciano reached a

                                  10   proposed settlement, which was as of October 1, 2020 still pending final approval by the court. See

                                  11   Opp. at 1. If approved, the settlement will provide a full release of the misclassification claims

                                  12   through February 29, 2020. Parker Decl., Ex. B at 7, 15. Recognizing that the Marciano settlement
Northern District of California
 United States District Court




                                  13   will release misclassification claims that accrued before March 1, 2020, Saunders amended his

                                  14   complaint to define a class period starting after that date. See Reply at 13; Jt. Letter at 4; Docket
                                       Nos. 10, 18, 24. The narrowing of the class period does not affect minimal diversity, which was the
                                  15
                                       primary concern addressed by Broadway Grill. See 856 F.3d at 1279 (“In this case plaintiffs have
                                  16
                                       attempted to do what CAFA was intended to prevent: an amendment changing the nature of the
                                  17
                                       class to divest the federal court of jurisdiction.”).
                                  18
                                               Singh v. American Honda Finance Corp. further illustrates this point, although in a different
                                  19
                                       context. See 925 F.3d 1053 (9th Cir. 2019). There, the plaintiff brought a putative class action in
                                  20
                                       Washington state court, alleging only state law claims. Id. at 1058. The defendant removed the
                                  21
                                       case to federal court under CAFA jurisdiction. Id. After the court denied the plaintiff’s motion to
                                  22
                                       remand, the plaintiff amended his complaint to add a federal claim. Id. The court then granted
                                  23
                                       summary judgment against the plaintiff, who appealed both the entry of summary judgment and the
                                  24
                                       denial of his motion to remand. Id. The Ninth Circuit determined that the district court erred in
                                  25
                                       denying the plaintiff’s motion to remand because the home state exception to CAFA jurisdiction
                                  26
                                       applied in that case. Id. at 1069. However, the court found that the plaintiff’s post-removal
                                  27
                                       amendment adding a federal claim cured the jurisdictional defect and therefore the district court had
                                  28
                                                                                           6
                                          Case 4:20-cv-05825-DMR Document 39 Filed 02/12/21 Page 7 of 9




                                   1   jurisdiction to make a final decision on the merits. Id. at 1070. The court distinguished Broadway

                                   2   Grill and other cases holding that jurisdiction must be determined at the time of removal because

                                   3   those cases “concern attempts to amend to avoid or eliminate federal subject-matter jurisdiction.”

                                   4   Id. at 1070 n. 17; see also Chabner v. United of Omaha Life Ins. Co., 225 F.3d 1042, 1046 (9th Cir.

                                   5   2000) (“Although normally jurisdiction must be analyzed on the basis of the pleadings filed at the

                                   6   time of removal without reference to subsequent amendments, that rule applies mainly in cases

                                   7   where the amended complaint attempts to destroy federal jurisdiction after the case has been

                                   8   properly removed . . . .” (internal quotation marks and citation omitted)). In other words, Singh

                                   9   considered post-removal amendments in analyzing federal subject matter jurisdiction because the

                                  10   amendments were not made to evade federal jurisdiction.

                                  11          As explained above, the amendment in this case does not affect minimal diversity. All

                                  12   parties appear to agree that the amendment appropriately narrows the scope of the class in this case
Northern District of California
 United States District Court




                                  13   because the Marciano settlement releases claims that accrued before March 1, 2020. Accordingly,

                                  14   the amended class definition does not “change the nature of the class to divest the federal court of
                                       jurisdiction” or “alter the essential jurisdictional analysis.” See Broadway Grill, 856 F.3d at 1279.
                                  15
                                       Therefore, Broadway Grill is not controlling in this case. See Borgia v. Bird Rides, Inc., 2019 WL
                                  16
                                       3814280, at *3 (C.D. Cal. Aug. 13, 2019) (distinguishing Broadway Grill and allowing post-
                                  17
                                       removal amendment where “the result of Plaintiffs’ amendment would not be to eliminate
                                  18
                                       jurisdiction by destroying minimal diversity”). DoorDash does not argue that amendment is
                                  19
                                       improper on any other basis—such as undue delay, prejudice, or bad faith—and none is apparent.
                                  20
                                       See Foman v. Davis, 371 U.S. 178, 182 (1962). Accordingly, the court will consider the class
                                  21
                                       definition in the FAC for the purposes of evaluating CAFA jurisdiction.
                                  22
                                              DoorDash argues that, even considering the amended class definition, the data Saunders
                                  23
                                       requested is insufficient to show the potential class members’ citizenship. Jt. Letter at 2. According
                                  24
                                       to DoorDash, drivers are not required to provide their state of citizenship or “permanent” address
                                  25
                                       when they sign up for a DoorDash account and drivers may take jobs anywhere DoorDash operates.
                                  26
                                       See Docket No. 25-1, Declaration of Cody Aughney (“Aughney Decl.”) ¶¶ 5-7. DoorDash contends
                                  27
                                       that many non-citizens, such as students and “other transient populations,” perform deliveries in
                                  28
                                                                                         7
                                          Case 4:20-cv-05825-DMR Document 39 Filed 02/12/21 Page 8 of 9




                                   1   California and so taking DoorDash jobs in California is not probative of citizenship. See id. at ¶¶

                                   2   5-7.

                                   3          DoorDash’s argument is not persuasive. At the hearing, the court explained that bare

                                   4   allegations of citizenship are not sufficient to establish an exception to CAFA jurisdiction, nor can

                                   5   the court rely on “common sense” assumptions about class membership. Accordingly, the court did

                                   6   not accept Saunders’ argument that citizenship can be presumed because the class definition is

                                   7   limited to drivers who performed at least one delivery in California during the class period. See

                                   8   Mot. at 6. Instead, the court followed Mondragon’s direction that there must be “at least some facts

                                   9   in evidence from which the district court may make findings regarding class members’ citizenship”

                                  10   and ordered jurisdictional discovery. Mondragon, 736 F.3d at 884. There is now evidence that well

                                  11   over two-thirds of the people who performed DoorDash deliveries in California during the class

                                  12   period signed up for an account with a California address, never made a delivery outside of
Northern District of California
 United States District Court




                                  13   California, and have California drivers’ licenses. This evidence is similar to what other post-

                                  14   Mondragon courts have determined is sufficient to establish citizenship for the purposes of applying
                                       a CAFA exception. See, e.g., Calleros v. Rural Metro of San Diego, Inc., 2018 WL 2228710, at *3
                                  15
                                       (S.D. Cal. May 16, 2018) (ordering remand where all class members, by definition, were employed
                                  16
                                       in California and there was also evidence that over two-thirds of the class members had addresses
                                  17
                                       in this state); Collins v. Golden Gate Bell, LLC, 2019 WL 2523571, at *3 (N.D. Cal. June 19, 2019)
                                  18
                                       (granting a motion to remand where there was evidence of the putative class members’ employment
                                  19
                                       location, addresses, and drivers’ licenses). The data regarding drivers’ licenses is particularly
                                  20
                                       probative here. See Collins, 2019 WL 2523571, at *3 (“Holding a driver’s license or other
                                  21
                                       identification issued by a state is strong evidence of domicile that state.”). As the Calleros court
                                  22
                                       explained, “[a]lthough this evidence may not be irrefutable evidence or put it beyond a reasonable
                                  23
                                       doubt that more than two-thirds of the class were California citizens when the complaint was filed,
                                  24
                                       it certainly supports such a finding using the preponderance of the evidence standard.” 2018 WL
                                  25
                                       2228710, at *3 (emphasis in original).
                                  26
                                              In sum, Mondragon does not permit “guesswork,” but “district courts are permitted to make
                                  27
                                       reasonable inferences from facts in evidence.” See 736 F.3d at 866. Given the available evidence
                                  28
                                                                                        8
                                          Case 4:20-cv-05825-DMR Document 39 Filed 02/12/21 Page 9 of 9




                                   1   and given that Saunders’ burden to prove the applicability of the home state exception “should not

                                   2   be exceptionally difficult to bear,” the court finds that Saunders has shown by a preponderance of

                                   3   the evidence that at least two-thirds of the putative class members are California citizens. It is

                                   4   undisputed that the other requirements of the home state exception are met since DoorDash, the only

                                   5   defendant, is a citizen of California. Accordingly, the court finds that the home state exception

                                   6   applies in this case and remand is appropriate.

                                   7   IV.    CONCLUSION

                                   8          For the reasons stated above, Saunders’ motion is granted. The Clerk shall remand this

                                   9   matter to the San Francisco County Superior Court and close the case.
                                                                                                               ISTRIC
                                  10                                                                      TES D      TC
                                                                                                        TA




                                                                                                                               O
                                                                                                   S
                                  11




                                                                                                                                U
                                                                                                  ED




                                                                                                                                 RT
                                                                                                                              D
                                                                                                                     RDERE
                                                                                              UNIT
                                              IT IS SO ORDERED.
                                  12                                                                           OO
                                                                                                       IT IS S
Northern District of California
 United States District Court




                                       Dated: February 12, 2021




                                                                                                                                       R NIA
                                  13
                                                                                                                              u
                                                                                                                     a M. Ry
                                  14                                                     ______________________________________
                                                                                              NO


                                                                                                              D on n
                                                                                                       Judge
                                                                                                      Donna   M. Ryu




                                                                                                                                       FO
                                                                                               RT


                                  15                                                           United States Magistrate Judge




                                                                                                                                   LI
                                                                                                       ER
                                                                                                  H




                                                                                                                               A
                                  16
                                                                                                            N                      C
                                                                                                                D IS T IC T   OF
                                  17                                                                                  R

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
